DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the reply received on 04 June 2020. Claims 1-2 and 5-8 are pending. 
Please note that the examiner of record has changed. 
Response to Remarks
The amendments and arguments received on 04 June 2020 have been fully considered. 
In view of the amendments to the specification and claims, the objections to the specification and claims are withdrawn. 
In view of the amendments to the claims, the rejection of claims 1-2 and 5-6 under 35 U.S.C. 112(b) are withdrawn. 
The argument that the combination of the Stahl and Miller references does not teach every limitation recited by amended independent claim 1, in particular: calculating the other vehicle lateral perpendicular movement and predicting the other vehicle tip end entering the present lane, where the calculating lateral movement includes the other vehicle acceleration in a direction away from the own vehicle, is persuasive. Accordingly, the rejection of claims 1-2 and 5-6 under 35 U.S.C. 103 is withdrawn. 
Allowable Subject Matter
Claims 1-2 and 5-8 are allowed.
The following is an examiner's statement of reasons for allowance: whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by 
The closest discovered prior art, US 10,259,454 B2 to Newman et al., discloses a vehicle control system that generates a vehicle control command based on an observation of an angle parameter of a nearby vehicle's front wheel. 
US 9,701,307 B1 to Newman et al. discloses a collision avoidance system for a vehicle that analyzes the position, velocity, and acceleration of an approaching vehicle to determine a sequence of control signals to mitigate or avoid the collision. 
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TODD MELTON/Primary Examiner, Art Unit 3669